Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This communication is in response to the claims filed on 09/21/2022.
Claims 1-19 are pending.

Response to Arguments
Claim Rejections – Obvious- 35 U.S.C. 103
Applicant Arguments
As to claims 1 and 10, applicant argues amended claims are not disclosed by Nosseir’s encryption or decryption.
Examiner’s Response
The applicant's arguments/remarks filed on 09/21/2022 regarding claims 1-19 have been fully considered but are moot in view of new ground(s) of rejection. The arguments/remarks are taught by previous reference arts, and newly recited arts, Pemmaraju  (U.S. Patent No. 11146555 B2).
As to claims 1 and 10, for Tong, as recited in paragraph [0078], “the query device can query the data based on the determined blockchain and the private key that corresponding to the identifier based on an identifier carried in the data query instruction, decrypt data in the blockchain by using the private key, and perform a query”; and paragraph [0082], “when obtaining the data that corresponds to the identifier by using the blockchain network storage node, the data query device and the storage device can obtain only the encrypted data packet in the blockchain network storage node”. Here, Tong disclose first response after the data query device query the data based on the determined blockchain and private key, get the response, then decrypt the data, i.e., reformat the response. Thus, Tong teaches reformatting the response.
Pemmaraju teaches systems and methods for controlling access to a blockchain, as recited in Col.3, “The systems and methods for controlling access to a blockchain with a security agent, a controller, an authenticator, a rules engine, and a policy engine. In certain embodiments, the security agent receives a message from an application, parses the message (reformat), and transmits the message to the controller if the message comprises one or more predetermined applicable rules or polices. The controller receives the message with its rules and policies, queries the rules engine and the policy engine to apply the rules and policies, and transmits an authentication request (reformat) to the authenticator”, and as recited in Col. 7, lines 17-28, 
“the user is permitted to perform a transaction, add a smart contract, or query the blockchain…Controller 104 passes relevant data to the Authenticator 105 …prior to sending the message to the Authenticator 105, Controller 104 also may check the message with the Content Scanner …The blockchain Module 206 contain information specific to a particular blockchain”, 
Further, as recited in  Col. 6, lines 13-46, “The Enterprise Interface may reformat the blockchain message in a format suitable to access the REST/SOAP API…Every blockchain has a specific message format, or if it is the same blockchain type, the blockchains are segregated by means of different network IDs and access parameters. The Blockchain Interface is configured to route the message to another blockchain (after decoding, if the message is encoded) by reformatting the message and forwarding it to the other blockchain network”, Pemmaraju teaches wherein reformat the response so that is in a second defined format that meets the specifications of an application programming interface of the IoT device.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 4, 6-10 and 13-19 are rejected under 35 U.S.C. 103 as being unpatentable over MERCURI et al. (hereinafter referred to as Mercuri) (U.S. Pub. No. 2019/0013948 A1), in view of Jentzsch et al. (hereinafter referred to as Jentzsch) (U. S. Pub. No. 2019/0317934 A1), and in view of Tong (U. S. Pub. No. 2019/0280855 A1), and further in view of Pemmaraju  (U.S. Patent No. 11146555 B2).
As to claim 1, Mercuri teaches a system configured to facilitate transactions between an Internet of Things (IoT) device and a blockchain peer (See at least ¶ [0022], “According to an embodiment of the present disclosure, an Internet of Things (IoT) blockchain interface system facilitates receiving, authenticating and deploying events from an IoT gateway to a blockchain using an event stack”; and ¶ [0110], “the blockchain identities of the participants, the blockchain identities of the participants who requested the transactions (e.g. offer for sale or counter offer and the like), the identity of blocks in the blockchain where the transactions were requested”), the system comprising: a memory configured to store a blockchain query from an IoT device and a blockchain response from a blockchain peer (See at least ¶ [0163], “The system 100 may trigger the blockchain object 108 to authorize payment and issuance of a service ticket. The system 100 may retrieve the events from the IoT gateway 102 stored on the off-chain storage 110 or the blockchain 120 in response to a query requesting attestable records of a car offered for sale.”; and ¶ [0073], “the identity service 192 may query the data repository 179 to determine contextual details of the participant.” Here, Mercuri teaches the events stored in the storage that includes query  and response ); and one or more processors coupled to the memory, and configured to: receive the blockchain query from the IoT device (See at least ABSTRACT, “An Internet of Things (IoT) blockchain interface system facilitate receiving and deploying events from an IoT gateway to a blockchain using the event stack (that is a query for the event)”, and ¶ [0082], “The event stack 104 may receive the values (query for the value) and initialize the blockchain object 108 with the values (that is a query)”), send the blockchain query to the blockchain peer (See at least ¶ [0022], “According to an embodiment of the present disclosure, an Internet of Things (IoT) blockchain interface system facilitates receiving, authenticating and deploying events (send the blockchain events queried) from an IoT gateway to a blockchain using an event stack.” and ¶ [0092], “The system may receive a response from the participant using the user interface…The system 100 may use the blockchain service 188 to deploy the message to the blockchain 120”).
Although Mercuri teaches the substantial features of claim 1, Mercuri fails to expressly teach wherein reformat the blockchain query so that it is in a first defined format that is consumable by the blockchain peer; receive a response from the blockchain peer; reformat the response so that it is in a second defined format that meets the specification of an application programming interface of the IoT device; send the re-formatted response to the IoT device.
In analogous teaching, Jentzsch exemplifies this wherein Jentzsch further teaches wherein receive a response from the blockchain peer (See at least ABSTRACT, “the client receives a response to the request”); and send the response to the IoT device (See at least ABSTRACT, “The client transmits, in response to determining that the response is valid, a confirmation to the IoT device”).
Thus, given the teaching of Jentzsch, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to combine the teaching of Jentzsch, method and system for using a client that is unsynchronized with a blockchain network to validate blockchain transactions for IoT devices, into Mercuri, method and system of internet of things blockchain interface, for method and system to interact between the blockchain and IoT devices. One of the ordinary skill in the art would have been motivated because it would have been advantageous to have the method and system to transmit, in response to determining that the response is valid, a confirmation to the IoT device (See Jentzsch: ABSTRACT).
Although Mercuri and Jentzsch teach the substantial features of claim 1, Mercuri and Jentzsch fail to expressly teach wherein reformat the blockchain query so that it is in a first defined format that is consumable by the blockchain peer; reformat the response so that it is in a second defined format that meets the specification of an application programming interface of the IoT device.
In analogous teaching, Tong exemplifies this wherein Tong teaches wherein the blockchain query for the blockchain peer (See at least ¶ [0010], “performing a query after decrypting data in the blockchain based on the private key”;  ¶ [0078], “the query device can query the data based on the determined blockchain and the private key that corresponding to the identifier based on an identifier carried in the data query instruction, decrypt data in the blockchain by using the private key, and perform a query”; and ¶ [0082], “when obtaining the data that corresponds to the identifier by using the blockchain network storage node, the data query device and the storage device can obtain only the encrypted data packet in the blockchain network storage node”), the response for the IoT device (See at least ¶ [0078], “the query device can query the data based on the determined blockchain and the private key that corresponding to the identifier based on an identifier carried in the data query instruction, decrypt data in the blockchain by using the private key, and perform a query”; and ¶ [0082], “when obtaining the data that corresponds to the identifier by using the blockchain network storage node, the data query device and the storage device can obtain only the encrypted data packet in the blockchain network storage node”. Here, Tong disclose first response after the data query device query the data based on the determined blockchain and private key, get the response”).
Thus, given the teaching of Tong, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to combine the teaching of Tong, method and system for data storage and data access, into Jentzsch, method and system for using a client that is unsynchronized with a blockchain network to validate blockchain transactions for IoT devices, and Mercuri, method and system of internet of things blockchain interface, for method and system to interact between the blockchain and IoT devices. One of the ordinary skill in the art would have been motivated because it would have been advantageous to update the blockchain by storing the updated blockchain in data storage device (See Tong: ABSTRACT).
Although Mercuri, Jentzsch and Tong teach the substantial features of claim 1, Mercuri, Jentzsch and Tong fail to expressly teach wherein blockchain query is in a first defined format that is consumable by the blockchain peer; the response is in a second defined format that meets the specification of an application programming interface.
In analogous teaching, Pemmaraju teaches wherein blockchain query is in a first defined format that is consumable by the blockchain peer (See at least Col. 3, line 9-18, “The systems and methods for controlling access to a blockchain with a security agent, a controller, an authenticator, a rules engine, and a policy engine. In certain embodiments, the security agent receives a message from an application, parses the message (defined format), and transmits the message to the controller if the message comprises one or more predetermined applicable rules or polices. The controller receives the message with its rules and policies, queries the rules engine and the policy engine to apply the rules and policies, and transmits an authentication request (defined format) to the authenticator”, and Col. 6, lines 13-46, “The Enterprise Interface may reformat the blockchain message in a format suitable to access the REST/SOAP API (application programming interface)…Every blockchain has a specific message format, or if it is the same blockchain type, the blockchains are segregated by means of different network IDs and access parameters. The Blockchain Interface is configured to route the message to another blockchain (after decoding, if the message is encoded) by reformatting (reformat) the message and forwarding it to the other blockchain network”); the response is in a second defined format that meets the specification of an application programming interface (See at least Col. 6, lines 13-46, “The Enterprise Interface may reformat the blockchain message in a format suitable to access the REST/SOAP API (application programming interface)…Every blockchain has a specific message format, or if it is the same blockchain type, the blockchains are segregated by means of different network IDs and access parameters. The Blockchain Interface is configured to route the message to another blockchain (after decoding, if the message is encoded) by reformatting (reformat) the message and forwarding it to the other blockchain network”).
Thus, given the teaching of Pemmaraju, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to combine the teaching of Pemmaraju, systems and methods for controlling access to a blockchain, into Tong, method and system for data storage and data access, and Jentzsch, method and system for using a client that is unsynchronized with a blockchain network to validate blockchain transactions for IoT devices, and Mercuri, method and system of internet of things blockchain interface, for method and system to reformat the queries. One of the ordinary skill in the art would have been motivated because it would have been advantageous to use the system and method to control access to a blockchain (See Pemmaraju: ABSTRACT).

As to claim 4, Mercuri, Jentzsch, Tong and Pemmaraju teach the system of claim 1. Mercuri further teaches wherein the one of more processors are further configured to monitor a blockchain ledger for state changes (See at least ¶ [0022], “the system can monitor a state of the blockchain object and control interactions with the blockchain object”).

As to claim 6, Mercuri, Jentzsch, Tong and Pemmaraju teach the system of claim 1. Mercuri further teaches wherein the one or more processors are further configured to send notifications to the IoT device (See at least ¶ [0092], “The blockchain monitor 122 may identify the event in the event stack 104 as an event that may affect the blockchain object 108. The system 100 may generate a notification for display to the participant whose action may be impacted by the event”).

As to claim 7, Mercuri, Jentzsch, Tong and Pemmaraju teach the system of claim 1. Mercuri further teaches wherein the one or more processors are further configured to monitor a plurality of blockchain feeds from the blockchain peer (See at least ¶ [0022], “the system can monitor a state of the blockchain object and control interactions with the blockchain object”; and ¶ [0028], “the system may provide an interface for monitoring and managing the state of a blockchain object by monitoring the blockchain updates on the blockchain”).

As to claim 8, Mercuri, Jentzsch, Tong and Pemmaraju teach the system of claim 1. Mercuri further teaches wherein the one or more processors are further configured to provide a channel for each of a plurality of blockchain applications on the IoT device and each of a respective plurality of blockchain feeds from the blockchain peer (See at least ¶ [0023], “that executes within a secure, trusted container and communicated with using secure channels to provide additional functionality or information to one or more blockchain objects. The context schema may describe the constraints on interactions of a blockchain object. The blockchain object may be of two types, one with code capable of being executed on a node of a peer-to-peer network mining the blockchain”; and ¶ [0048], “the network cloud facilitate communication over channels connecting the role instances of the service applications running in the data center”).

As to claim 9, Mercuri, Jentzsch, Tong and Pemmaraju teach the system of claim 1. Jentzsch further teaches wherein the one or more processors are further configured to determine if a message regime is correct for the blockchain query and to notify the IoT device if the message regime is not correct (See at least ¶ [0025], “in response to detecting that someone is requesting data, client 130 of IoT device 110 may be triggered to retrieve the node list for processing the blockchain interaction”; ¶ [0031], “in response to receiving RPC response 309, client 130 may determine (e.g., based on the proof or the blockheader) that the result received from node 140B is incorrect. A node acting as watchdog may instead transmit communication 310-2 to registry 150 to report the misbehavior”).
Thus, given the teaching of Jentzsch, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to combine the teaching of Jentzsch, method and system for using a client that is unsynchronized with a blockchain network to validate blockchain transactions for IoT devices, into Mercuri, method and system of internet of things blockchain interface, and Tong, method and system for data storage and data access, and Pemmaraju, systems and methods for controlling access to a blockchain, for method and system to interact between the blockchain and IoT devices. One of the ordinary skill in the art would have been motivated because it would have been advantageous to have the method and system to transmit, in response to determining that the response is valid, a confirmation to the IoT device (See Jentzsch: ABSTRACT).

As to claim 10, Mercuri teaches a method of facilitating transactions between an Internet of Things (IoT) device and a blockchain peer (See at least ¶ [0022], “According to an embodiment of the present disclosure, an Internet of Things (IoT) blockchain interface system facilitates receiving, authenticating and deploying events from an IoT gateway to a blockchain using an event stack”; and ¶ [0110], “the blockchain identities of the participants, the blockchain identities of the participants who requested the transactions (e.g. offer for sale or counter offer and the like), the identity of blocks in the blockchain where the transactions were requested”) comprising: receiving a blockchain query from the IoT device (See at least ABSTRACT, “An Internet of Things (IoT) blockchain interface system facilitate receiving and deploying events from an IoT gateway to a blockchain using the event stack (that is a query for the event)”, and ¶ [0082], “The event stack 104 may receive the values (query for the value) and initialize the blockchain object 108 with the values (that is a query)”), sending the blockchain query to the blockchain peer (See at least ¶ [0022], “According to an embodiment of the present disclosure, an Internet of Things (IoT) blockchain interface system facilitates receiving, authenticating and deploying events (send the blockchain events queried) from an IoT gateway to a blockchain using an event stack.” and ¶ [0092], “The system may receive a response from the participant using the user interface…The system 100 may use the blockchain service 188 to deploy the message to the blockchain 120”).
Although Mercuri teaches the substantial features of claim 1, Mercuri fails to expressly teach wherein reformatting the blockchain query so that it is in a first defined format that is consumable by the blockchain peer; receiving a response from the blockchain peer; reformatting the response so that it is in a second defined format that meets the specification of an application programming interface of the IoT device; sending the re-formatted response to the IoT device.
In analogous teaching, Jentzsch exemplifies this wherein Jentzsch further teaches wherein receiving a response from the blockchain peer (See at least ABSTRACT, “the client receives a response to the request”); and send the response to the IoT device (See at least ABSTRACT, “The client transmits, in response to determining that the response is valid, a confirmation to the IoT device”).
Thus, given the teaching of Jentzsch, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to combine the teaching of Jentzsch, method and system for using a client that is unsynchronized with a blockchain network to validate blockchain transactions for IoT devices, into Mercuri, method and system of internet of things blockchain interface, for method and system to interact between the blockchain and IoT devices. One of the ordinary skill in the art would have been motivated because it would have been advantageous to have the method and system to transmit, in response to determining that the response is valid, a confirmation to the IoT device (See Jentzsch: ABSTRACT).
Although Mercuri and Jentzsch teach the substantial features of claim 1, Mercuri and Jentzsch fail to expressly teach wherein reformatting the blockchain query so that it is in a first defined format that is consumable by the blockchain peer; reformatting the response so that it is in a second defined format that meets the specification of an application programming interface of the IoT device.
In analogous teaching, Tong exemplifies this wherein Tong teaches wherein the blockchain query for the blockchain peer (See at least ¶ [0010], “performing a query after decrypting data in the blockchain based on the private key”;  ¶ [0078], “the query device can query the data based on the determined blockchain and the private key that corresponding to the identifier based on an identifier carried in the data query instruction, decrypt data in the blockchain by using the private key, and perform a query”; and ¶ [0082], “when obtaining the data that corresponds to the identifier by using the blockchain network storage node, the data query device and the storage device can obtain only the encrypted data packet in the blockchain network storage node”), the response for the IoT device (See at least ¶ [0078], “the query device can query the data based on the determined blockchain and the private key that corresponding to the identifier based on an identifier carried in the data query instruction, decrypt data in the blockchain by using the private key, and perform a query”; and ¶ [0082], “when obtaining the data that corresponds to the identifier by using the blockchain network storage node, the data query device and the storage device can obtain only the encrypted data packet in the blockchain network storage node”. Here, Tong disclose first response after the data query device query the data based on the determined blockchain and private key, get the response”).
Thus, given the teaching of Tong, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to combine the teaching of Tong, method and system for data storage and data access, into Jentzsch, method and system for using a client that is unsynchronized with a blockchain network to validate blockchain transactions for IoT devices, and Mercuri, method and system of internet of things blockchain interface, for method and system to interact between the blockchain and IoT devices. One of the ordinary skill in the art would have been motivated because it would have been advantageous to update the blockchain by storing the updated blockchain in data storage device (See Tong: ABSTRACT).
Although Mercuri, Jentzsch and Tong teach the substantial features of claim 1, Mercuri, Jentzsch and Tong fail to expressly teach wherein blockchain query is in a first defined format that is consumable by the blockchain peer; the response is in a second defined format that meets the specification of an application programming interface.
In analogous teaching, Pemmaraju teaches wherein blockchain query is in a first defined format that is consumable by the blockchain peer (See at least Col. 3, line 9-18, “The systems and methods for controlling access to a blockchain with a security agent, a controller, an authenticator, a rules engine, and a policy engine. In certain embodiments, the security agent receives a message from an application, parses the message (defined format), and transmits the message to the controller if the message comprises one or more predetermined applicable rules or polices. The controller receives the message with its rules and policies, queries the rules engine and the policy engine to apply the rules and policies, and transmits an authentication request (defined format) to the authenticator”, and Col. 6, lines 13-46, “The Enterprise Interface may reformat the blockchain message in a format suitable to access the REST/SOAP API (application programming interface)…Every blockchain has a specific message format, or if it is the same blockchain type, the blockchains are segregated by means of different network IDs and access parameters. The Blockchain Interface is configured to route the message to another blockchain (after decoding, if the message is encoded) by reformatting (reformat) the message and forwarding it to the other blockchain network”); the response is in a second defined format that meets the specification of an application programming interface (See at least Col. 6, lines 13-46, “The Enterprise Interface may reformat the blockchain message in a format suitable to access the REST/SOAP API (application programming interface)…Every blockchain has a specific message format, or if it is the same blockchain type, the blockchains are segregated by means of different network IDs and access parameters. The Blockchain Interface is configured to route the message to another blockchain (after decoding, if the message is encoded) by reformatting (reformat) the message and forwarding it to the other blockchain network”).
Thus, given the teaching of Pemmaraju, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to combine the teaching of Pemmaraju, systems and methods for controlling access to a blockchain, into Tong, method and system for data storage and data access, and Jentzsch, method and system for using a client that is unsynchronized with a blockchain network to validate blockchain transactions for IoT devices, and Mercuri, method and system of internet of things blockchain interface, for method and system to reformat the queries. One of the ordinary skill in the art would have been motivated because it would have been advantageous to use the system and method to control access to a blockchain (See Pemmaraju: ABSTRACT).

As to claim 13, Mercuri, Jentzsch, Tong and Pemmaraju teach the method of claim 10. Mercuri further teaches wherein further comprising monitoring a blockchain ledger for state changes (See at least ¶ [0022], “the system can monitor a state of the blockchain object and control interactions with the blockchain object”).

As to claim 14, Mercuri, Jentzsch, Tong and Pemmaraju teach the method of claim 10. Jentzsch further teaches wherein further comprising amending parameters in the block query so that parameters in the reformatted blockchain query are consumable by the blockchain peer, and amend parameters in the response so that parameters in the reformatted response are consumable by the IoT device (See at least ¶ [0037], “the client may weigh nodes based on various parameters, and may use these weightings to bias the random selection of nodes listed with registry 150 for processing a transaction based on a score corresponding to the good behavior”).
Thus, given the teaching of Jentzsch, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to combine the teaching of Jentzsch, method and system for using a client that is unsynchronized with a blockchain network to validate blockchain transactions for IoT devices, into Mercuri, method and system of internet of things blockchain interface, and Tong, method and system for data storage and data access, and Pemmaraju, systems and methods for controlling access to a blockchain, for method and system to interact between the blockchain and IoT devices. One of the ordinary skill in the art would have been motivated because it would have been advantageous to have the method and system to transmit, in response to determining that the response is valid, a confirmation to the IoT device  (See Jentzsch: ABSTRACT).

As to claim 15, Mercuri, Jentzsch, Tong and Pemmaraju teach the method of claim 10. Mercuri further teaches wherein further comprising sending notifications to the IoT device (See at least ¶ [0092], “The blockchain monitor 122 may identify the event in the event stack 104 as an event that may affect the blockchain object 108. The system 100 may generate a notification for display to the participant whose action may be impacted by the event”).

As to claim 16, Mercuri, Jentzsch, Tong and Pemmaraju teach the method of claim 10. Mercuri further teaches wherein further comprising monitoring a plurality of blockchain feeds from the blockchain peer (See at least ¶ [0022], “the system can monitor a state of the blockchain object and control interactions with the blockchain object”; and ¶ [0028], “the system may provide an interface for monitoring and managing the state of a blockchain object by monitoring the blockchain updates on the blockchain”).

As to claim 17, Mercuri, Jentzsch, Tong and Pemmaraju teach the method of claim 10. Mercuri further teaches wherein further comprising providing a channel for each of a plurality of blockchain applications on the IoT device and each of a respective plurality of blockchain feeds from the blockchain peer (See at least ¶ [0023], “that executes within a secure, trusted container and communicated with using secure channels to provide additional functionality or information to one or more blockchain objects. The context schema may describe the constraints on interactions of a blockchain object. The blockchain object may be of two types, one with code capable of being executed on a node of a peer-to-peer network mining the blockchain”).

As to claim 18, Mercuri, Jentzsch, Tong and Pemmaraju teach the method of claim 10. Jentzsch further teaches wherein further comprising determining if a message regime is correct for the blockchain query and notifying the IoT device if the message regime is not correct (See at least ¶ [0025], “in response to detecting that someone is requesting data, client 130 of IoT device 110 may be triggered to retrieve the node list for processing the blockchain interaction”; ¶ [0031], “in response to receiving RPC response 309, client 130 may determine (e.g., based on the proof or the blockheader) that the result received from node 140B is incorrect. A node acting as watchdog may instead transmit communication 310-2 to registry 150 to report the misbehavior”).
Thus, given the teaching of Jentzsch, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to combine the teaching of Jentzsch, method and system for using a client that is unsynchronized with a blockchain network to validate blockchain transactions for IoT devices, into Mercuri, method and system of internet of things blockchain interface, and Tong, method and system for data storage and data access, and Pemmaraju, systems and methods for controlling access to a blockchain, for method and system to interact between the blockchain and IoT devices. One of the ordinary skill in the art would have been motivated because it would have been advantageous to have the method and system to transmit, in response to determining that the response is valid, a confirmation to the IoT device  (See Jentzsch: ABSTRACT).

As to claim 19, Mercuri teaches a computer-readable storage medium comprising instructions for causing one or more programmable processors (See at least ¶ [0051], “may include machine-readable instructions that may be executed on the blockchain or in secure enclaves outside the blockchain”) to: receive the blockchain query from the IoT device (See at least ABSTRACT, “An Internet of Things (IoT) blockchain interface system facilitate receiving and deploying events from an IoT gateway to a blockchain using the event stack (that is a query for the event)”, and ¶ [0082], “The event stack 104 may receive the values (query for the value) and initialize the blockchain object 108 with the values (that is a query)”), send the blockchain query to the blockchain peer (See at least ¶ [0022], “According to an embodiment of the present disclosure, an Internet of Things (IoT) blockchain interface system facilitates receiving, authenticating and deploying events (send the blockchain events queried) from an IoT gateway to a blockchain using an event stack.” and ¶ [0092], “The system may receive a response from the participant using the user interface…The system 100 may use the blockchain service 188 to deploy the message to the blockchain 120”).
Although Mercuri teaches the substantial features of claim 1, Mercuri fails to expressly teach wherein reformat the blockchain query so that it is in a first defined format that is consumable by the blockchain peer; receive a response from the blockchain peer; reformat the response so that it is in a second defined format that meets the specification of an application programming interface of the IoT device; send the re-formatted response to the IoT device.
In analogous teaching, Jentzsch exemplifies this wherein Jentzsch further teaches wherein receive a response from the blockchain peer (See at least ABSTRACT, “the client receives a response to the request”); and send the response to the IoT device (See at least ABSTRACT, “The client transmits, in response to determining that the response is valid, a confirmation to the IoT device”).
Thus, given the teaching of Jentzsch, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to combine the teaching of Jentzsch, method and system for using a client that is unsynchronized with a blockchain network to validate blockchain transactions for IoT devices, into Mercuri, method and system of internet of things blockchain interface, for method and system to interact between the blockchain and IoT devices. One of the ordinary skill in the art would have been motivated because it would have been advantageous to have the method and system to transmit, in response to determining that the response is valid, a confirmation to the IoT device (See Jentzsch: ABSTRACT).
Although Mercuri and Jentzsch teach the substantial features of claim 1, Mercuri and Jentzsch fail to expressly teach wherein reformat the blockchain query so that it is in a first defined format that is consumable by the blockchain peer; reformat the response so that it is in a second defined format that meets the specification of an application programming interface of the IoT device.
In analogous teaching, Tong exemplifies this wherein Tong teaches wherein the blockchain query for the blockchain peer (See at least ¶ [0010], “performing a query after decrypting data in the blockchain based on the private key”;  ¶ [0078], “the query device can query the data based on the determined blockchain and the private key that corresponding to the identifier based on an identifier carried in the data query instruction, decrypt data in the blockchain by using the private key, and perform a query”; and ¶ [0082], “when obtaining the data that corresponds to the identifier by using the blockchain network storage node, the data query device and the storage device can obtain only the encrypted data packet in the blockchain network storage node”), the response for the IoT device (See at least ¶ [0078], “the query device can query the data based on the determined blockchain and the private key that corresponding to the identifier based on an identifier carried in the data query instruction, decrypt data in the blockchain by using the private key, and perform a query”; and ¶ [0082], “when obtaining the data that corresponds to the identifier by using the blockchain network storage node, the data query device and the storage device can obtain only the encrypted data packet in the blockchain network storage node”. Here, Tong disclose first response after the data query device query the data based on the determined blockchain and private key, get the response”).
Thus, given the teaching of Tong, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to combine the teaching of Tong, method and system for data storage and data access, into Jentzsch, method and system for using a client that is unsynchronized with a blockchain network to validate blockchain transactions for IoT devices, and Mercuri, method and system of internet of things blockchain interface, for method and system to interact between the blockchain and IoT devices. One of the ordinary skill in the art would have been motivated because it would have been advantageous to update the blockchain by storing the updated blockchain in data storage device (See Tong: ABSTRACT).
Although Mercuri, Jentzsch and Tong teach the substantial features of claim 1, Mercuri, Jentzsch and Tong fail to expressly teach wherein blockchain query is in a first defined format that is consumable by the blockchain peer; the response is in a second defined format that meets the specification of an application programming interface.
In analogous teaching, Pemmaraju teaches wherein blockchain query is in a first defined format that is consumable by the blockchain peer (See at least Col. 3, line 9-18, “The systems and methods for controlling access to a blockchain with a security agent, a controller, an authenticator, a rules engine, and a policy engine. In certain embodiments, the security agent receives a message from an application, parses the message (defined format), and transmits the message to the controller if the message comprises one or more predetermined applicable rules or polices. The controller receives the message with its rules and policies, queries the rules engine and the policy engine to apply the rules and policies, and transmits an authentication request (defined format) to the authenticator”, and Col. 6, lines 13-46, “The Enterprise Interface may reformat the blockchain message in a format suitable to access the REST/SOAP API (application programming interface)…Every blockchain has a specific message format, or if it is the same blockchain type, the blockchains are segregated by means of different network IDs and access parameters. The Blockchain Interface is configured to route the message to another blockchain (after decoding, if the message is encoded) by reformatting (reformat) the message and forwarding it to the other blockchain network”); the response is in a second defined format that meets the specification of an application programming interface (See at least Col. 6, lines 13-46, “The Enterprise Interface may reformat the blockchain message in a format suitable to access the REST/SOAP API (application programming interface)…Every blockchain has a specific message format, or if it is the same blockchain type, the blockchains are segregated by means of different network IDs and access parameters. The Blockchain Interface is configured to route the message to another blockchain (after decoding, if the message is encoded) by reformatting (reformat) the message and forwarding it to the other blockchain network”).
Thus, given the teaching of Pemmaraju, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to combine the teaching of Pemmaraju, systems and methods for controlling access to a blockchain, into Tong, method and system for data storage and data access, and Jentzsch, method and system for using a client that is unsynchronized with a blockchain network to validate blockchain transactions for IoT devices, and Mercuri, method and system of internet of things blockchain interface, for method and system to reformat the queries. One of the ordinary skill in the art would have been motivated because it would have been advantageous to use the system and method to control access to a blockchain (See Pemmaraju: ABSTRACT).

Claims 2, 5 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Mercuri in view of Jentzsch, and in view of Tong , and further in view of Pemmaraju, and further in view of Nosseir (hereinafter referred to as Nosseir) (U.S. Pub. No. 2021/0152365 A1).
As to claim 2, Mercuri, Jentzsch, Tong and Pemmaraju teach the system of claim 1. However, Mercuri, Jentzsch, Tong and Pemmaraju fail to expressly teach wherein the one or more processors are further configured to decrypt the blockchain query, encrypt the reformatted block query, decrypt the response, and encrypt the reformatted response.
In analogous teaching, Nosseir further teaches wherein the one or more processors are further configured to decrypt the blockchain query, encrypt the reformatted block query, decrypt the response, and encrypt the reformatted response (See at least ¶ [0022], “A “key” may refer to a piece of information that is used in a cryptographic algorithm to transform input data into another representation. A cryptographic algorithm can be an encryption algorithm that transforms original data into an alternate representation, or a decryption algorithm that transforms encrypted information back to the original data”;  paragraph [0023], “a key pair can include a public key and a corresponding private key. In a key pair, a first key (e.g., a public key) may be used to encrypt a message, while a second key (e.g., a private key) may be used to decrypt the encrypted message”; ¶ [0044], “Verification node 120 may verify the credential by querying the blockchain at verification node 120 to determine if a record of the credential exists in the block chain”, and ¶ [0073], “may encrypt or sign the numeric value using the communication device private key of the communication device private key of the communication device public-private key pair to generate a communication device signature, and send the communication device signature back to access device 540. The communication device public key received at operation 572 can be verified if access device 540 can properly decrypt the communication device signature suing the communication public key to retrieve the numeric value”).
Thus, given the teaching of Nosseir, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to combine the teaching of Nosseir, methods and systems for ownership verification using blockchain, into Tong, method and system for data storage and data access, and Jentzsch, method and system for using a client that is unsynchronized with a blockchain network to validate blockchain transactions for IoT devices, and Mercuri, method and system of internet of things blockchain interface, and Pemmaraju, systems and methods for controlling access to a blockchain, for method and system to reformat the queries. One of the ordinary skill in the art would have been motivated because it would have been advantageous to use the system and method to perform the queries (See Nosseir: ABSTRACT).

As to claim 5, Mercuri, Jentzsch, Tong, Pemmaraju and Nosseir teach the system of claim 1. Nosseir further teaches wherein the one or more processors are further configured to amend parameters in the block query so that parameters in the reformatted blockchain query are consumable by the blockchain peer, and amend parameters in the response so that parameters in the reformatted response are consumable by the IoT device (See at least ABSTRACT, “a signature generated by the communication device to request access to a resource, verify the signature using the public key, generate hash value (parameter) based on the credential (parameter) and the public key”).
Thus, given the teaching of Nosseir, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to combine the teaching of Nosseir, methods and systems for ownership verification using blockchain, into Tong, method and system for data storage and data access, and Jentzsch, method and system for using a client that is unsynchronized with a blockchain network to validate blockchain transactions for IoT devices, and Mercuri, method and system of internet of things blockchain interface, and Pemmaraju, systems and methods for controlling access to a blockchain, for method and system to reformat the queries. One of the ordinary skill in the art would have been motivated because it would have been advantageous to use the system and method to perform the queries (See Nosseir: ABSTRACT).

As to claim 11, Mercuri, Jentzsch, Tong and Pemmaraju teach the method of claim 10. However, Mercuri, Jentzsch, Tong and Pemmaraju fail to expressly teach wherein the one or more processors are further configured to decrypt the blockchain query, encrypt the reformatted block query, decrypt the response, and encrypt the reformatted response.
In analogous teaching, Nosseir further teaches wherein the one or more processors are further configured to decrypt the blockchain query, encrypt the reformatted block query, decrypt the response, and encrypt the reformatted response (See at least ¶ [0022], “A “key” may refer to a piece of information that is used in a cryptographic algorithm to transform input data into another representation. A cryptographic algorithm can be an encryption algorithm that transforms original data into an alternate representation, or a decryption algorithm that transforms encrypted information back to the original data”;  paragraph [0023], “a key pair can include a public key and a corresponding private key. In a key pair, a first key (e.g., a public key) may be used to encrypt a message, while a second key (e.g., a private key) may be used to decrypt the encrypted message”; ¶ [0044], “Verification node 120 may verify the credential by querying the blockchain at verification node 120 to determine if a record of the credential exists in the block chain”, and ¶ [0073], “may encrypt or sign the numeric value using the communication device private key of the communication device private key of the communication device public-private key pair to generate a communication device signature, and send the communication device signature back to access device 540. The communication device public key received at operation 572 can be verified if access device 540 can properly decrypt the communication device signature suing the communication public key to retrieve the numeric value”).
Thus, given the teaching of Nosseir, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to combine the teaching of Nosseir, methods and systems for ownership verification using blockchain, into Tong, method and system for data storage and data access, and Jentzsch, method and system for using a client that is unsynchronized with a blockchain network to validate blockchain transactions for IoT devices, and Mercuri, method and system of internet of things blockchain interface, and Pemmaraju, systems and methods for controlling access to a blockchain, for method and system to reformat the queries. One of the ordinary skill in the art would have been motivated because it would have been advantageous to use the system and method to perform the queries (See Nosseir: ABSTRACT).


Claims 3 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over MERCURI, in view of Jentzsch, and in view of Tong, and further in view of Pemmaraju, and further in view of Mondello et al. (hereinafter referred to as Mondello) (U. S. Patent No. 11,128,451 B2).
As to claim 3, Mercuri, Jentzsch, Tong and Pemmaraju teach the system of claim 1. However, Mercuri, Jentzsch, Tong and Pemmaraju fail to expressly teach wherein the one or more processors are further configured to scale a channel bandwidth upon an amount of data in the blockchain query or response.
In analogous teaching, Mondello exemplifies this wherein Mondello teaches wherein the one or more processors are further configured to scale a channel bandwidth upon an amount of data in the blockchain query or response (See at least Col. 7, lines 4-10, “the method honors the request if the signature validation passes. In this step, the device may perform one or more actions included within the request such as turning off the device, limiting bandwidth, enabling full bandwidth”).
Thus, given the teaching of Mondello, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to combine the teaching of Mondello, method and system of remotely managing devices using blockchain,  into Jentzsch, method and system for using a client that is unsynchronized with a blockchain network to validate blockchain transactions for IoT devices, and Mercuri, method and system of internet of things blockchain interface, and Tong, method and system for data storage and data access, and Pemmaraju, systems and methods for controlling access to a blockchain, for method and system to interact between the blockchain and IoT devices. One of the ordinary skill in the art would have been motivated because it would have been advantageous to have the method and system to control devices over the secure channel (See Mondello: ABSTRACT).

As to claim 12, Mercuri, Jentzsch ,Tong and Pemmaraju teach the method of claim 10. However, Mercuri, Jentzsch, Tong and Pemmaraju fail to expressly teach wherein scaling channel bandwidth upon an amount of data in the blockchain query or response.
In analogous teaching, Mondello exemplifies this wherein Mondello teaches wherein scaling channel bandwidth upon an amount of data in the blockchain query or response (See at least Col. 7, lines 4-10, “the method honors the request if the signature validation passes. In this step, the device may perform one or more actions included within the request such as turning off the device, limiting bandwidth, enabling full bandwidth”).
Thus, given the teaching of Mondello, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to combine the teaching of Mondello, method and system of remotely managing devices using blockchain,  into Jentzsch, method and system for using a client that is unsynchronized with a blockchain network to validate blockchain transactions for IoT devices, and Mercuri, method and system of internet of things blockchain interface, and Tong, method and system for data storage and data access, and Pemmaraju, systems and methods for controlling access to a blockchain ,for method and system to interact between the blockchain and IoT devices. One of the ordinary skill in the art would have been motivated because it would have been advantageous to have the method and system to control devices over the secure channel (See Mondello: ABSTRACT).

Conclusion
Applicant’s amendment necessitated the new ground(s) of rejection presented in this office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN FAN whose telephone number is (571)272-3345. The examiner can normally be reached on Monday-Friday, 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Umar Cheema can be reached on (571)270-3037.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

John Fan
/J. F. /
Examiner, Art Unit 2456
11/30/2022

/MOHAMED A. WASEL/Primary Examiner, Art Unit 2454